Citation Nr: 0313254	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 RO rating decision 
that, among other things, denied entitlement to service 
connection for left ear hearing loss and glaucoma.  Besides 
the issues listed above, claims of entitlement to service 
connection for right ear hearing loss, molluscum contagiosum, 
a left wrist disability, acne, right inguinal hernia, actinic 
keratoses, and an upper back disability were also developed 
for appellate review following the September 1996 rating 
decision.  The Board notes that the veteran did not file a 
substantive appeal with regards to his left wrist disability, 
acne, right inguinal hernia, actinic keratoses, and upper 
back disability claims.  As such, these are not currently 
before the Board on appeal.  See 38 C.F.R. § 20.200 (2002) 
(an appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal).

By a September 1997 rating decision, the veteran was granted 
service connection for molluscum contagiosum with an 
evaluation of 0 percent, effective from May 1, 1996.  By a 
September 2000 RO rating decision, the veteran was granted 
service connection for right ear hearing loss with an 
evaluation of 0 percent, effective from May 28, 1999.  These 
are considered grants of the benefits sought by the veteran 
on appeal with respect to these issues.  Consequently, these 
issues are not currently before the Board.

In November 2001, the veteran's representative raised the 
issue of entitlement to service connection for diabetes.  The 
Board also notes that at his December 2001 hearing, the 
veteran raised the issues of entitlement to service 
connection for ocular hypertension, entitlement to an earlier 
effective date for an increased rating for service-connected 
hypertension, and entitlement to increased ratings for his 
service-connected left and right knee disabilities.  Such 
questions have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action. 


REMAND

In April 2002, the Board undertook additional evidentiary 
development in the veteran's case pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board has resulted in the acquisition of VA 
treatment records, private treatment records, and treatment 
records from a military medical clinic in February and March 
2003.  Some, but not all, of this evidence was submitted by 
the veteran.  The record reflects that the veteran has not 
yet had the opportunity to review all the additions to the 
record pursuant to 38 C.F.R. § 20.903(b) (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, as stated above, the veteran was not 
provided the opportunity to review all the evidence added to 
the record as a result of the Board's development action, and 
he has not waived his right to have this additional evidence 
considered initially by the RO.  (The Board notes that the 
veteran had waived initial RO consideration only of evidence 
that was submitted at a December 2001 hearing.)  In addition, 
as will be discussed below, further notification in 
accordance with 38 U.S.C.A. § 5103 (West 2002) is required.  
Thus, the Board will remand this case to the RO.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

The Board notes that the veteran's claims were denied as not 
well grounded in the September 1996 and September 2000 RO 
rating decisions.  The veteran's case was certified for 
appeal on November 6, 2001.  Thus, although the Board sent 
VCAA notice letters to the veteran in August 2002 and in 
March 2003, it does not appear that the RO has provided the 
veteran with the specific notice to which he is entitled 
under 38 U.S.C.A. § 5103(a), nor does it appear that the 
veteran's claims were adjudicated by the RO in accordance 
with the VCAA.  Therefore, upon remand, the Board finds that 
the RO should make clear notification under 38 U.S.C.A. 
§ 5103(a) as to the remanded issues.  In re-adjudicating this 
case, the RO should ensure that all notification and 
development actions required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied 
with regards to each specific issue 
remaining on appeal to the extent 
required by law.  See Quartuccio, supra.  
The veteran should also be specifically 
told of the information or evidence he 
must submit, and he should be advised of 
the one-year period for response set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for glaucoma or left ear hearing loss.  
The RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claims.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond. (The 
RO should ensure that the period for 
response set forth in 38 U.S.C.A. 
§ 5103(b) expires before returning the 
case to the Board.)

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

